PER CURIAM.
We have decided to certify tho question involved to the Supreme Court. We were informed at the argument that a cause is pending in that court involving the same question. In view of the importance of the question, we think the Supreme Court should have the benefit of the argument of counsel against, as well as in favor of, the contention of the petitioner. As this is an ex parte proceeding, we suggest that application be made to the Supreme Court for a rule setting the case for hearing with the other case above referred to. Counsel may submit statement of proposed question.